Merrick, J.
It appears from the report of the auditor and from the agreed statement of the parties, that the ale and barrels containing it charged in the plaintiff’s account were both sold by him at one and the same time; and that the other vessels thus charged were also sold at the same time when the other liquors, which were put into them, were bought by the gallon and ware drawn off from larger vessels. In each instance therefore there was but one transaction between the parties. It embraced different subjects, but there was only one contract The sale of the ale and liquors being illegal, this vitiated the entire contract. St. 1855, c. 215. 1 Parsons on Con. 381, note. The ruling of the court, that upon these fqcts the plaintiff was not entitled to recover, was therefore correct, and judgment must be entered on the verdict. Exceptions overruled.